JUDGE, J.
The principal question involved in this case was decided at the present term in the case of Miles v. The State. The opinion was delivered in that cause before the argument of this; and it is contended that the decision there rendered, as to the repealing effect of the act of December 1865, is erroneous. We have carefully re-examined that opinion, and the doctrine on which it rests; and have also carefully examined the authorities cited on the brief of counsel in the present case; and feel constrained to adhere to our former conclusion, not doubting its correctness. . The act of 15th December, 1865, repeals the prior statutes providing.for. the punishment of the offenses in said act severally named, as to future offenses only.
[2.] It .is settled in this State, that when several persons *77are jointly indicted for a felony, tbey cannot claim separate trials as a matter of right-; but that tbe court may, in its discretion, allow them to be tried separately.—Hawkins v. The State, 9 Ala. 137.
There is no error in the record, and the judgment is affirmed.